Order filed April 14, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00221-CV
                                    ____________

                         BANDALI DAHDAH, Appellant

                                          V.

NADIM ZABNEH, BASIMA ZABANEH, MICHAEL BALLASES, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-62064

                                      ORDER

      Appellant filed a notice of appeal in this case purporting to appeal the trial
court’s order to pay costs in trial court cause number 2015-62064. Our records do
not reflect a final appealable judgment in cause number 2015-62064.

      The clerk’s record has not been filed in this appeal. To determine our
jurisdiction over this appeal, and if jurisdiction exists, whether appellant is entitled
to proceed without the advance payment of costs, we issue the following order for a
partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before May 16, 2016. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain (1)
the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal. In addition, the partial clerk’s record shall contain: (4) appellant’s affidavit
of indigence; (5) the contest(s) to the affidavit of indigence, if any; (6) the trial
court’s order ruling on any contest; (7) any other documents pertaining to the claim
of indigence and the contests thereto.



                                         PER CURIAM